Case 8:19-cv-01299-MSS-CPT Document 33 Filed 08/22/19 Page 1 of 2 PageID 934



                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

  CLEARVIEW IMAGING, LLC d/b/a
  CLEARVIEW OPEN MRI, as assignee,
  individually, and on behalf of all similarly
  situated,

          Plaintiff,

  v.                                             Case No.: 8:19-cv-01299-T-35CPT

  PROGRESSIVE AMERICAN
  INSURANCE COMPANY,

          Defendant.
                                            /

                PLAINTIFF’S NOTICE OF SUPPLEMENTAL AUTHORITY

       Plaintiff, Clearview Imaging, LLC, d/b/a Clearview Open MRI, as assignee,

individually, and on behalf of all similarly situated, provides notice of the following

supplemental authority in support of its Motion for Expedited Jurisdictional Discovery

(Doc. 23) and in response to Defendant’s Memorandum in Opposition to Clearview’s

Motion for Expedited Jurisdictional Discovery (Doc. 30): Scarfo v. Ginsberg, 175 F.3d

957, 960 (11th Cir. 1999) (“Under the law of this circuit, . . . parties cannot waive subject

matter jurisdiction, and we may consider subject matter jurisdiction claims at any time

during litigation.”).

                  [Attorney’s signature appears on the following page.]
Case 8:19-cv-01299-MSS-CPT Document 33 Filed 08/22/19 Page 2 of 2 PageID 935



                                       Respectfully submitted,

                                       /s/ Matthew A. Crist
                                       Matthew A. Crist, FBN 0035539
                                       cristm@cristlegal.com
                                       CRIST LEGAL | PA
                                       606 East Madison Street
                                       Tampa, FL 33602
                                       Telephone: (813) 575-5200
                                       Facsimile: (813) 575-2520

                                       J. Daniel Clark, FBN 0106471
                                       dclark@clarkmartino.com
                                       CLARK ♦ MARTINO, P.A.
                                       3407 W. Kennedy Blvd.
                                       Tampa, FL 33609
                                       Telephone: (813) 879-0700
                                       Facsimile: (813) 879-5498

                                       David M. Caldevilla, FBN 654248
                                       dcaldevilla@dgfirm.com
                                       de la PARTE & GILBERT, P.A.
                                       P.O. Box 2350
                                       Tampa, FL 33601-2350
                                       Telephone: (813) 229-2775
                                       Facsimile: (813) 229-2712

                                       Attorneys for Plaintiff

                            CERTIFICATE OF SERVICE

       I HEREBY CERTIFY on August 22, 2019, I electronically filed the foregoing with
the Clerk of Court by using the Court’s CM/ECF system, which will send a notice of
electronic filing to all counsel of record.

                                       /s/ Matthew A. Crist
                                       Matthew A. Crist




                                         2
